     Case 2:17-cr-00198 Document 449 Filed 05/21/21 Page 1 of 6 PageID #: 2308




                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                              CHARLESTON DIVISION


UNITED STATES OF AMERICA,



v.                                       CRIMINAL ACTION NO. 2:17-cr-00198-1

JOSEPH REEDER-SHAW


                      MEMORANDUM OPINION AND ORDER


        Pending before the court is Defendant Joseph Reeder-Shaw’s pro se motion for

compassionate release and appointment of counsel. [ECF No. 448]. In deciding

compassionate release motions, the court will consider whether the defendant has

exhausted his administrative remedies, demonstrated “extraordinary and compelling

reasons,” and the § 3553(a) factors. To establish “extraordinary and compelling

reasons” for release by reason of COVID-19, a defendant must demonstrate two

criteria: first, that he or she has a medical condition listed by the Centers for Disease

Control and Prevention as causing an increased risk of severe illness from COVID-

19; second, that he or she is at a facility which cannot effectively prevent the spread

of the virus.

        I.      Background

        On August 23, 2018, I sentenced Mr. Reeder-Shaw to 144 months of

imprisonment followed by 3 years of supervised release after he pled guilty to

conspiracy to distribute 100 grams or more of heroin in violation of 21 U.S.C. § 846.
  Case 2:17-cr-00198 Document 449 Filed 05/21/21 Page 2 of 6 PageID #: 2309




      Mr. Reeder-Shaw is currently imprisoned at Federal Correctional Institution

(“FCI”) Milan in Michigan. He alleges he suffers from obesity, asthma, and

hypertension. [ECF No. 448]. FCI Milan is a low security correctional institution with

a detention center. Today, FCI Milan houses 1,261 total inmates. FCI Milan, Fed.

Bureau of Prisons, https://www.bop.gov/locations/institutions/mil/ (last visited May

18, 2021). As of May 18, 2021, there is only one active case of COVID-19 among

prisoners and four active cases among staff at FCI Milan. See COVID-19 Cases, Fed.

Bureau of Prisons, https://www.bop.gov/coronavirus (last visited May 18, 2021).

      II.    Discussion

      The First Step Act empowers criminal defendants to request compassionate

release for “extraordinary and compelling reasons.” 18 U.S.C § 3582(c)(1)(A)(i). But

before a defendant makes such a request, he must ask BOP to do so on his behalf and

then wait 30 days. See § 3582(c)(1)(A). Upon such a motion from BOP or from a

defendant (after BOP denies the request or thirty days have elapsed since the request

was filed), a court “may reduce the term of imprisonment.” 18 U.S.C.

§ 3582(c)(1)(A)(i); see also United States v. McCoy, 981 F.3d 271, 283 (4th Cir. 2020).

Once an inmate has satisfied administrative exhaustion, a court may reduce his

sentence upon a finding of “extraordinary and compelling reasons.” See 18 U.S.C.

§ 3582(c)(1)(A).

      There are “disagreements [among district courts] about the precise definition

of ‘extraordinary and compelling reasons’ justifying compassionate release.” United

States v. Cotinola, No. 13-CR-03890-MV, 2020 WL 2526717, at *3 (D.N.M. May 18,


                                          2
  Case 2:17-cr-00198 Document 449 Filed 05/21/21 Page 3 of 6 PageID #: 2310




2020). But the United States Court of Appeals for the Fourth Circuit has clarified

that district courts are not bound by the enumerated extraordinary and compelling

reasons listed in United States Sentencing Guideline § 1B1.13 because the

Guidelines have not been updated since the passage of the First Step Act. United

States v. McCoy, 981 F.3d 271, 283 (4th Cir. 2020). (“As of now, there is no Sentencing

Commission policy statement ‘applicable’ to the defendants’ compassionate-release

motions, which means the district court need not conform . . . to § 1B1.13 in

determining whether there exist ‘extraordinary and compelling reasons’ for a

sentence reduction.”). Therefore, “district courts are ‘empowered . . . to consider any

extraordinary and compelling reason for release that a defendant might raise.’”

McCoy, 981 F.3d at 284 (quoting United States v. Zullo, 976 F.3d 228, 230 (2d Cir.

2020)).

      I have joined other courts in holding that I cannot find that “extraordinary and

compelling” reasons exist to grant release because of COVID-19 unless the inmate

has a medical condition that puts him or her more at risk for developing a serious

illness from COVID-19 and his prison conditions are such that BOP cannot effectively

prevent the spread of COVID-19. Factors include but are not limited to the steps BOP

has taken to stop the spread of COVID-19 in that particular prison and steps to follow

CDC guidance, the ability of inmates to socially distance, the amount of hygiene

products and face masks provided to inmates, and the number of COVID-19 cases in

that prison. United States v. Boston, No. 2:19-cr-00162, 2021 WL 77466, at *3–4 (S.D.

W. Va. Jan. 7, 2021); see also United States v. Raia, 954 F.3d 594, 594 (3d Cir. 2020)



                                          3
  Case 2:17-cr-00198 Document 449 Filed 05/21/21 Page 4 of 6 PageID #: 2311




(“But the mere existence of COVID-19 in society and the possibility that it may spread

to a particular prison alone cannot independently justify compassionate release . . .

.”); United States v. Penaloza, No. 19-238, 2020 WL 1555064, at *2 (D. Md. April 1,

2020) (“[T]he mere presence of the virus, even in the detention setting, does not

translate to the release of a person accused.”). In deciding which medical conditions

result in an inmate being at higher risk for COVID-19, I will defer to CDC’s list of

medical conditions causing an increased risk of severe illness from COVID-19. See

Coronavirus Disease 2019 (COVID-19): People with Certain Medical Conditions,

CDC,      https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-

with-medical-conditions.html (last visited May 11, 2021).

             A. Exhaustion of Administrative Remedies and Section 3582(c)(1)(A)

       Mr. Reeder-Shaw attached documentation to his motion showing that he

requested compassionate release from the warden at FCI Milan in January 2021.

[ECF No. 448-1, at 5–6]. That request was denied. Because more than thirty days

have passed since Mr. Reeder-Shaw sent his initial request to the warden, I find that

Mr. Reeder-Shaw has exhausted his administrative remedies.

             B. Extraordinary and Compelling Reasons

       As explained above, in order to demonstrate extraordinary and compelling

reasons for release, Mr. Reeder-Shaw must show that he has a medical condition that

puts him more at risk for developing a serious illness from COVID-19 and the facility

where he is housed has conditions such that its inmates are at a higher risk of

contracting COVID-19.



                                          4
  Case 2:17-cr-00198 Document 449 Filed 05/21/21 Page 5 of 6 PageID #: 2312




      Mr. Reeder-Shaw alleges that compelling and extraordinary reasons exist to

grant him compassionate release due to COVID-19 because he is obese and suffers

from asthma and hypertension. However, I need not consider whether Mr. Reeder-

Shaw has adequately supported these contentions because he fails to show that the

conditions at FCI Milan are such that BOP cannot effectively prevent the spread of

COVID-19. Instead, Mr. Reeder-Shaw makes only generalized statements about the

risks of COVID-19 while incarcerated. While I understand Mr. Reeder-Shaw’s

concerns about being incarcerated during the COVID-19 pandemic, “the mere

existence of COVID-19 in society and the possibility that it may spread to a particular

prison alone cannot independently justify compassionate release.” United States v.

Raia, 954 F.3d 594, 594 (3d Cir. 2020). Further, I cannot find that BOP is unable to

control the spread of COVID-19 at FCI Milan. FCI Milan has only one active inmate

case, and data provided by BOP shows that FCI Milan has not had more than three

simultaneous active cases at any point since February 12, 2021. Active Cases of

COVID-19                Over               Time,              FCI               Milan,

https://experience.arcgis.com/experience/ab22fb4c564e4f4b986e257c685190e8/page/

page_2/ (last visited May 18, 2021). Given this data, I cannot find that the prison

conditions at FCI Milan indicate that BOP is unable to control the spread of COVID-

19.

      III.   Conclusion

      Mr. Reeder-Shaw’s motion for compassionate release and appointment of

counsel [ECF No. 448] is DENIED.



                                          5
  Case 2:17-cr-00198 Document 449 Filed 05/21/21 Page 6 of 6 PageID #: 2313




      The court DIRECTS the Clerk to send a copy of this Order to the defendant

and counsel, the United States Attorney, the United States Probation Office, and the

United States Marshal.

                                      ENTER:       May 21, 2021




                                         6
